Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION

                                              No. 04-20-00423-CV

                             IN THE INTEREST OF D.R.J., a Minor Child

                       From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018PA01665
                            Honorable John D. Gabriel Jr., Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 17, 2021

MOTION TO WITHDRAW DENIED; AFFIRMED

           The Texas Department of Family and Protective Services filed this suit, seeking to

terminate the rights of the parents of D.R.J. 1 After a bench trial, the trial court terminated the

rights of both parents and designated the Department to be the child’s permanent managing

conservator. The trial court found three independent grounds 2 to terminate the parental rights of

the mother, T.R., and found that termination of her rights is in D.R.J.’s best interest. T.R. timely

appealed the trial court’s order.




1
  To protect the identity of the minor child, we refer to appellant and the child by their initials. See TEX. FAM. CODE
§ 109.002(d); TEX. R. APP. P. 9.8.
2
  The court found termination of T.R.’s parental rights warranted under sections 161.001(b)(1)(D), (E), and (O). See
TEX. FAM. CODE § 161.001(b)(1). The court also terminated the parental rights of D.R.J.’s father; however, he did
not appeal the trial court’s order.
                                                                                        04-20-00423-CV


       Appellant’s court-appointed appellate attorney filed a brief in which she concluded there

are no non-frivolous issues to be raised on appeal. See Anders v. California, 386 U.S. 738 (1967);

In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per curiam) (stating that Anders procedures

protect indigent parents’ statutory right to counsel on appeal in parental rights termination cases

and apply in those cases). Counsel certified she sent T.R. a copy of the brief and a letter advising

her of her rights to review the record and to file a pro se brief. Counsel also provided T.R. a form

to use to request access to the record. In addition, counsel filed a motion to withdraw. Appellant

did not request access to the appellate record, and this court then set a deadline for appellant to file

a pro se brief. Appellant has not filed a pro se brief.

       We have thoroughly reviewed the record and the attorney’s Anders brief and we conclude

there are no arguably meritorious grounds for appeal. Therefore, we affirm the trial court’s

termination order.

       Counsel filed a motion to withdraw in conjunction with her Anders brief. We deny

counsel’s motion to withdraw because it does not assert any ground for withdrawal apart from

counsel’s conclusion the appeal is frivolous. See In re P.M., 520 S.W.3d at 27; In re A.M., 495

S.W.3d 573, 583 (Tex. App.—Houston [1st Dist.] 2016, pet. denied). Counsel’s duty to her client

extends through the exhaustion or waiver of all appeals, including the filing of a petition for review

in the Texas Supreme Court. See TEX. FAM. CODE § 107.016(3); In re P.M., 520 S.W.3d at 27-28

& n.14 (“Once appointed by the trial court, counsel should be permitted to withdraw only for good

cause and on appropriate terms and conditions. Mere dissatisfaction of counsel or client with each

other is not good cause. Nor is counsel’s belief that the client has no grounds to seek further review

from the court of appeals’ decision.”).

                                                   Luz Elena D. Chapa, Justice




                                                  -2-